Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                                                    05-JUL-2019
                                                    08:48 AM



                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


             IN THE MATTER OF BCI COCA-COLA BOTTLING
                  COMPANY OF LOS ANGELES, INC.,
    Respondent/Respondent/Appellant/Appellee/Cross-Appellee,

                               vs.

    SCOTT MURAKAMI, in his official capacity as the Director,
 Department of Labor and Industrial Relations, STATE OF HAWAII;
 DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS, STATE OF HAWAII,
        Respondents/Appellees/Appellees/Cross-Appellants,

                               and

                        TAMMY L. JOSUE,
   Petitioner/Complainant/Appellee/Appellant/Cross-Appellee.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CIV. NO. 13-1-1817-06)

                       ORDER OF CORRECTION
                        (By: Pollack, J.)

         IT IS HEREBY ORDERED that the Order Denying Motion for
Reconsideration filed July 3, 2019, is corrected as follows:
         In the first paragraph, line 3, the date shall be
changed from “June 28, 2018” to “June 28, 2019”.
          The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of this
change.
          DATED: Honolulu, Hawaii, July 5, 2019.
                                /s/ Richard W. Pollack
                                Associate Justice




                                2